AO 442 (Rev. 08/14) Arrest Warrant

UNITED STATES DISTRICT COURT
for the Ae
District of New Mexico

 

 

UNITED STATES OF AMERICA ) ee a TAFE
v. )
) Case No. 1084 1:17CRO3403- OOLJAP
Raylan Reano )
Defendant )
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States Magistrate Judge without unnecessary
delay (name of person to be arrested) Raylan Reano

Also Known As: Reano, Raylan J

who is accused of an offense or violation based on the following document filed with the court:

(_] Indictment 1 Superseding _ Olnformation UO Superseding Information (1 Complaint
Indictment ,
C1 Probation Violation Petition & Supervised Release Violation Petition © Violation O Order of the
Notice Court

This offense is briefly described as follows: Failing to follow the instructions of the probation officer, failing to
reside at a residential reentry center, use of cocaine, and use of marijuana.

Date: May 19, 2020 V Ve~ se

Issuing Officer's signature

City and state Albuquerque, NM: MITCHELL R. ELFERS, CLERK OF CCURT

Printed name and title

 

 

 

Return

This warrant was received on ( date ) s/19 , and the person was arrested on ( date )_ “tl | Y | ZO
at ( city and state) “7A@ Sy AM

Date: lofi 9/20 SANTA FE Debury Maas kals

Arresting officer's signature

 

 

L. Hanren SuPenyiSor.

Printed name and title

 

 

 

 
